UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6957


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BOBBY RICHARDSON, a/k/a Ice,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:09-cr-00015-JAG-1; 3:19-cv-00439-
JAG)


Submitted: August 20, 2019                                        Decided: August 23, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bobby Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bobby Richardson appeals the district court’s order construing his Fed. R. Civ. P.

60(b)(6) motion as an unauthorized successive 28 U.S.C. § 2255 (2012) motion and

dismissing it for lack of jurisdiction. Our review of the record confirms that the district

court properly construed Richardson’s Rule 60(b)(6) motion as a successive § 2255

motion over which it lacked jurisdiction.       See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h)

(2012); United States v. McRae, 793 F.3d 392, 397-400 (4th Cir. 2015). Accordingly, we

deny a certificate of appealability (COA) as unnecessary and affirm the district court’s

judgment. See Harbison v. Bell, 556 U.S. 180, 183 (2009); McRae, 793 F.3d at 400.

       Additionally, we construe Richardson’s notice of appeal and informal brief as an

application to file a second or successive § 2255 motion. United States v. Winestock, 340
F.3d 200, 208 (4th Cir. 2003), abrogated in part on other grounds by McRae, 793 F.3d
392. In order to obtain authorization to file a successive § 2255 motion, a prisoner must

assert claims based on either:

       (1) newly discovered evidence that . . . would be sufficient to establish by
           clear and convincing evidence that no reasonable factfinder would have
           found the movant guilty of the offense; or

       (2) a new rule of constitutional law, made retroactive to cases on collateral
           review by the Supreme Court, that was previously unavailable.

28 U.S.C. § 2255(h).      Richardson’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255 motion.




                                            2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3